Title: To George Washington from John Carter, 22 February 1790
From: Carter, John
To: Washington, George



Sir,
Providence [R.I.] February 22, 1790.

On a Presumption that this truly distressed State is at length on the Point of joining the Union, and that a new Arrangement of Officers will in Consequence take Place, permit me, with all Deference, to ask of your Excellency a Nomination to the Naval Office for this District.
My Object, in the first Instance, was the Collectorship, and I had endeavoured to make some little Interest: But learning that a Friend, and a very meritorious Officer of the late Army (Col. Olney) had applied, I readily withdrew all Pretension.

I have, for more than twenty years past, served the Public in the Capacity of Postmaster for this Town; to which Appointment I was introduced by my venerable Friend Dr Franklin, under whose Direction, in my youth, I became a humble Typographer.
The Business of the Post-Office here was never large, and of late years has proved so unproductive to myself, that I have been obliged to pay considerable Sums to the General Post-Office more than I have yet received, owing to the peculiar Embarrassments our Inhabitants laboured under, and an absolute Dearth of Coin, which was banished by the abominable Trash of this State, called Money. True, my Accounts have been backward; but, on adverting to our wretched and forlorn Condition, I persuade myself, from some Knowledge of your Excellency’s Character, that this Circumstance will be viewed as proceeding rather from Misfortune, than Remisness of Duty. In more than one Instance, I have been reduced to the mortifying Necessity of borrowing from a friend in an adjacent State, to remit the General Post-Office; while a considerable Part of the Postage to this Moment remains uncollected of late, I have declined delivering Letters without Postage; this has injured my printing Concern, by giving Offence, and eventually served an antifederal Competitor in Business, to the Prejudice of my numerous Family.
Should this Application prove successful, I have it in Contemplation to resign my Commission in the Post-Office—as also to relinquish my typographical Business in Favour of a Son, for whose Principles and Conduct I can answer.
I mean not to trespass on your Excellency’s Patience by a lengthy Epistle—well knowing that a Variety of Applications will be made. If, among that Variety, I should be so fortunate as to meet your Excellency’s Approbation, an almost fruitless Toil of 23 Years on this seemingly devoted Spot will be considered as amply compensated—and during this Period I trust that I have merited well of my Country.
With the highest Consideration for your Excellency’s many Virtues, and sincere Attachment to the Government over which you so worthily preside, I have the Honour to be Your Excellency’s obedient and devoted humble Servant,

Jno. Carter.

